     Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 1 of 21

 1   XAVIER BECERRA, State Bar No. 118517                    ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                          GLENN A. DANAS, State Bar No. 270317
 2   MONICA N. ANDERSON, State Bar No. 182970                ROBINS KAPLAN LLP
     Senior Assistant Attorney General                         2049 Century Park East, Suite 3400
 3   ADRIANO HRVATIN, State Bar No. 220909                     Los Angeles, CA 90067-3208
     Supervising Deputy Attorney General                       Telephone: (310) 552-0130
 4   ELISE OWENS THORN, State Bar No. 145931                   Fax: (310) 229-5800
     TYLER V. HEATH, State Bar No. 271478                      E-mail: RSilberfeld@RobinsKaplan.com
 5   KYLE A. LEWIS, State Bar No. 201041                     Special Counsel for Defendants
     LUCAS L. HENNES, State Bar No. 278361
 6
     Deputy Attorneys General
 7    1300 I Street, Suite 125
      P.O. Box 944255
 8    Sacramento, CA 94244-2550
      Telephone: (916) 210-7318
 9    Fax: (916) 324-5205
      E-mail: Elise.Thorn@doj.ca.gov
10   Attorneys for Defendants

11
                                 IN THE UNITED STATES DISTRICT COURT
12
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
13
                                            SACRAMENTO DIVISION
14

15

16   RALPH COLEMAN, et al.,                                  Case No. 2:90-cv-00520 KJM-DB (PC)

17                                             Plaintiffs,   DEFENDANTS’ CENSUS, WAITLISTS,
                                                             AND TRANSFER TIMELINES
18                    v.                                     COMPLIANCE REPORTS FOR
                                                             INPATIENT MENTAL HEALTH CARE
19
     GAVIN NEWSOM, et al.,
20
                                             Defendants.
21

22

23          Defendants California Department of Corrections and Rehabilitation (CDCR) and

24   Department of State Hospitals (DSH) file the attached reports capturing data concerning patient

25   census, waitlists, and compliance with transfer timelines for inpatient mental health care in

26   compliance with the Court’s October 13, 2015 order. (ECF No. 5367.) Attached is a letter from

27   CDCR and DSH enclosing the following census and inpatient reports, as modified by the Court’s

28   April 19, 2017 order (ECF No. 5610): (1) DSH CDCR Patient Census and Waitlist Report
     [3419376.1]                                  1
       Defs.’ Census, Waitlists and Compliance Reports for Inpatient Mental Health Care (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 2 of 21

 1   (Exhibit A); (2) CDCR Psychiatric Inpatient Programs (PIP) Coleman Patient Census and

 2   Waitlist Report as of March 30, 2020; (3) CDCR Mental Health Crisis Bed Coleman Patient

 3   Census and Waitlist Report as of March 30, 2020 (Exhibit C); (4) Psychiatric Inpatient Programs

 4   Census Report as of 3/30/20 (Exhibit D); (5) CDCR Inpatient Program Referrals: Compliance

 5   with Program Guide Timeframes for Acute and Intermediate Referrals Admitted or Closed in

 6   March 2020 (Exhibit E); and (6) DSH Psychiatric Inpatient Timelines Compliance Report,

 7   Patients Admitted March 1 through March 31, 2020 Who Waited Beyond Program Guide

 8   Timelines (Exhibit F).

 9             The compliance reports at Exhibits E and F show that no patients admitted to inpatient

10   programs in March 2020 transferred beyond Program Guide timelines without an exception. One

11   patient transferred to an acute program two days beyond Program Guide transfer timelines,

12   subject to a medical exception.

13     Dated: April 15, 2020                                      XAVIER BECERRA
                                                                  Attorney General of California
14                                                                ADRIANO HRVATIN
                                                                  Supervising Deputy Attorney General
15

16                                                                /S/ ELISE OWENS THORN
                                                                  Elise Owens Thorn
17                                                                Deputy Attorney General
                                                                  Attorneys for Defendants
18

19

20

21

22

23

24

25

26

27

28
     [3419376.1]                                           2
       Defs.’ Census, Waitlists and Compliance Reports for Inpatient Mental Health Care (2:90-cv-00520 KJM-DB (PC))
              Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20
                                                                EDMUND Page
STATE OF CALIFORNIA — DEPARTMENT OF CORRECTIONS AND REHABILITATION            3 JR.,
                                                                       G. BROWN  of GOVERNOR
                                                                                     21
DIVISION OF HEALTH CARE SERVICES
STATEWIDE MENTAL HEALTH PROGRAM
P.O. Box 588500
Elk Grove, CA 95758




        April 15, 2020

        Adriano Hrvatin, Esq.
        Elise Owens Thorn, Esq.
        California Department of Justice
        455 Golden Gate Avenue, Suite 11000
        San Francisco, CA 94102-5500

        RE:      DEFENDANTS’ CENSUS, WAITLISTS AND TRANSFER TIMELINES
                 COMPLIANCE REPORTS FOR INPATIENT MENTAL HEALTH CARE

        Dear Mr. Hrvatin and Ms. Thorn:
                The California Department of Corrections and Rehabilitation (CDCR) and the California
        Department of State Hospitals (DSH) submit their monthly information on patient census,
        referrals, waitlists, and transfer timeline compliance for inpatient mental health care. CDCR and
        DSH also provide information concerning the impact of the current public health crisis on the
        transfer of patients between their respective mental health programs.

                 Inpatient Reporting for February 2020.

               The DSH CDCR Patient Census and Waitlist Report, attached as Exhibit A, and the DSH
        Psychiatric Inpatient Timelines Compliance Report, Patients Admitted March 1 through March
        31, 2020 Who Waited Beyond Program Guide Timelines, attached as Exhibit F, are based on data
        from the DSH Bed Utilization Management Report.

               The CDCR Psychiatric Inpatient Programs (PIP) Coleman Patient Census and Waitlist
        Report as of March 30, 2020 (Exhibit B), the CDCR Mental Health Crisis Bed Coleman Patient
        Census and Waitlist Report as of March 30, 2020 (Exhibit C), the Psychiatric Inpatient Programs
        Census Report as of 3/30/2020 (Exhibit D), and the CDCR Inpatient Program Referrals:
        Compliance with Program Guide Timeframes for Acute and Intermediate Referrals Admitted or
        Closed in March 2020 (Exhibit E), are generated using data from CDCR’s tracking software, the
        Referrals to Inpatient Programs Application.

               The reports attached as Exhibits A through D reflect data collected at a single point in
        time and, as a result, should not be used for purposes outside of those reports. The reports
        attached as Exhibits E and F are compliance reports from CDCR and DSH, both of which
        include requested compliance data for all referrals admitted to inpatient care in March 2020, for
        any inmate-patient who waited beyond the timelines specified in the Mental Health Services
        Delivery System Program Guide (2009 Revision) at 12-1-16.

                 COVID-19’s Impact on Patient Transfers to and from Inpatient Programs.

                 On March 17, 2020, DSH suspended the admission of Coleman patients placed at DSH
        facilities pursuant to Penal Code section 2684. The suspension expires today and DSH will
     Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 4 of 21
April 15, 2020
Page Two
replace the suspension with protocols to safely resume the transfer of individuals referred to
DSH from CDCR pursuant to Penal Code section 2684.

Sincerely,

/s/ Eureka Daye                                              /s/ Stephanie Clendenin
EUREKA DAYE                                                  STEPHANIE CLENDENIN
Deputy Director (A)                                          Director
Statewide Mental Health Program                              Department of State Hospitals
Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 5 of 21




                     Exhibit A
 State of Ca ifornia                                                                                                                                                                                                                              GAVIN NEWSOM, Governor

 DIVISION OF HOSPITAL STRATEGIC PLANNING AND
                                         CaseIMPLEMENTATION
                                                 2:90-cv-00520-KJM-DB                                                    Document 6611 Filed 04/15/20 Page 6 of 21
 Patient Management Unit
 1600 Ninth Street, Room 420
 Sacramento, CA 95814



                                                                                                           DSH CDCR Patient Census and Waitlist Report
                                                                                                                            Data as of: 3/30/20
 Acute Care Patients
                                                                                                               Beds         Medical Isolation
      DSH Facility - Acute - Female       Bed Capacity             Census             Beds on Hold1                                                  Available Beds                                  Waitlist                               Total Patients
                                                                                                             Redlined2          Rooms3
                                                                                                                                                                                                                                          Awaiting Admission
                                                                                                                                                                        Referrals Pending               Accepted Referrals
                       Patton6                  -                      0                     0                   0                  0                      0
                                                                                                                                                                             Review              CDCR Prison4          CDCR PIP5                    0
                        Total                   -                      0                     0                   0                  0                      0                     0                      0                        0     (Includes 0 Waiting >10 Days)


 Intermediate Care Low Custody - Unlocked Dorms
                                                                                                               Beds         Medical Isolation
     DSH Facility - Unlocked Dorms        Bed Capacity             Census             Beds on Hold1                                                  Available Beds                                  Waitlist                               Total Patients
                                                                                                             Redlined2          Rooms3
                                                                                                                                                                                                                                          Awaiting Admission
                   Atascadero                  256                   236                     0                   0                  0                      20           Referrals Pending                   Accepted Referrals
                       Coalinga                50                     48                     0                   0                  0                      2                 Review              CDCR Prison4              CDCR PIP5                0

                        Total                  306                   284                     0                   0                  0                      22                    0                      0                        0     (Includes 0 Waiting >30 Days)



 Intermediate Care Low Custody - Unlocked Dorms - Female

  DSH Facility - Unlocked Dorms -                                                                              Beds         Medical Isolation
                                          Bed Capacity             Census             Beds on Hold1                                                  Available Beds                                  Waitlist                               Total Patients
              Female                                                                                         Redlined2          Rooms3
                                                                                                                                                                                                                                          Awaiting Admission
                                                                                                                                                                        Referrals Pending               Accepted Referrals
                       Patton6                 30                     16                     0                   0                  0                      14
                                                                                                                                                                             Review              CDCR Prison4          CDCR PIP5                    0
                        Total                  30                     16                     0                   0                  0                      14                    0                      0                        0     (Includes 0 Waiting >30 Days)

 1
 Beds on hold are assigned for internal patient movement and patients waiting to transfer to DSH. When allocated Coleman beds are at maximum capacity within the facility, beds with patients pending discharge may be placed on hold for accepted patients to
 maximize bed utilization. This may result in negative totals for available beds, but does not necessarily imply exceeding capacity.
 2
   Redlined beds are temporarily unavailable due to repairs.
 3
   Medical isolation rooms are required for licensing and physically differ from the other housing in the program, i.e., have showers or restricted sightlines into the cell, and are deemed inappropriate for everyday use.
 4
   Direct referrals from a CDCR prison for patients awaiting transfer to DSH for inpatient treatment.
 5
     Referrals for patients currently receiving inpatient treatment within a CDCR PIP referred to DSH for stepdown of LRH or Level of Care change.
 6
     Beds at DSH-P are for female patients only.




Source: BUMMs                                                                                                                       1 of 1
Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 7 of 21




                     Exhibit B
                                                                                            CDCR Psychiatric Inpatient Programs (PIP)
                                                                                        Coleman Patient Census and Waitlist Report as of
                                                             Case       2:90-cv-00520-KJM-DB Document                6611 Filed 04/15/20
                                                                                                        March 30, 2020                                                                      Page 8 of 21
                                                                                                                            Medical
                                                                                           Beds            Beds                            Available
MALE ACUTE PIPs                                        Bed Capacity        Census                                          Isolation
                                                                                         Reserved1       Redlined2                           Beds              Pending             Accepted                              Total Acute Referrals
                                                                                                                            Rooms3                                                                    Total Waitlist
                                                                                                                                                              Referrals4           Referrals5                             Waiting > 10 Days
California Health Care Facility (CHCF)                       224             213             5                0                7               -1
California Medical Facility (CMF)                            218             195             3                0                0               20
Total                                                        442             408             8                0                7               19                 52                   5                    57                      3

                                                                                                                            Medical
                                                                                           Beds                                            Available                                                                                                Total Intermediate
MALE INTERMEDIATE LOCKED DORM PIP                      Bed Capacity        Census                     Beds Redlined        Isolation                                               Accepted
                                                                                         Reserved                                            Beds        Pending Referrals                            Total Waitlist                                 Referrals Waiting
                                                                                                                            Rooms                                                  Referrals
                                                                                                                                                                                                                                                        > 30 Days
CMF                                                          84              75              4                0                0                5
Total                                                        84              75              4                0                0                5                 17                   1                    18                                                0

                                                                                                                            Medical
                                                                                           Beds                                            Available
MALE INTERMEDIATE HIGH CUSTODY PIPs                    Bed Capacity        Census                     Beds Redlined        Isolation
                                                                                         Reserved                                            Beds
                                                                                                                            Rooms
                                                                                                                                                                                                                                                    Total Intermediate
CHCF Single Cell                                             310             302             5                0               11                -8                                 Accepted
                                                                                                                                                         Pending Referrals                            Total Waitlist                                 Referrals Waiting
CMF Multi Cell                                               70              60              7                0                0                3                                  Referrals
                                                                                                                                                                                                                                                        > 30 Days
CMF Single Cell                                              94              87              3                0                0                4
SVSP Multi Cell                                              44              39              4                0                0                1
SVSP Single Cell                                             202             198             7                0                0                -3
Total                                                        720             686             26               0               11                -3                91                   10                  101                                                5

                                                                                                                            Medical
                                                                                           Beds                                            Available
MALE HIGH CUSTODY PIP                                  Bed Capacity        Census                     Beds Redlined        Isolation                                                                                                                Total Intermediate
                                                                                         Reserved                                            Beds                                  Accepted                              Total Acute Referrals
                                                                                                                            Rooms                        Pending Referrals                            Total Waitlist                                 Referrals Waiting
                                                                                                                                                                                   Referrals                              Waiting > 10 Days
CSP, San Quentin (Condemned)                                 30              26              0                0                0               4                                                                                                        > 30 Days
CSP, San Quentin (Non-Condemned)                             10              2               0                0                0               8
Total                                                        40              28              0                0                0               12                 0                    0                    0                       0                         0

                                                                                                                            Medical
                                                                                           Beds                                            Available                                                                                                Total Intermediate
FEMALE HIGH CUSTODY PIP                                Bed Capacity        Census                     Beds Redlined        Isolation                                               Accepted                              Total Acute Referrals
                                                                                         Reserved                                            Beds        Pending Referrals                            Total Waitlist                                 Referrals Waiting
                                                                                                                            Rooms                                                  Referrals                              Waiting > 10 Days
                                                                                                                                                                                                                                                        > 30 Days
California Institution for Women                             43              38              1                0                0                4
Total                                                        43              38              1                0                0                4                 1                    0                    1                       0                         0

                                                                                                                            Medical                                                                                                                 Total Intermediate
                                                                                           Beds                                            Available                               Accepted                              Total Acute Referrals
                                                       Bed Capacity        Census                     Beds Redlined        Isolation                     Pending Referrals                            Total Waitlist                                 Referrals Waiting
                                                                                         Reserved                                            Beds                                  Referrals                              Waiting > 10 Days
                                                                                                                            Rooms                                                                                                                       > 30 Days
GRAND TOTALS - ALL PIPs                                     1329            1235             39               0               18               37                161                   16                  177                      3                        5
1
  Beds Reserved - Beds held or endorsed to by the Health Care Placement Oversight Program (HCPOP) for a specific patient. The referral is either pending clinical acceptance by the PIP or the patient is pending transfer to the PIP.
2
  Beds Redlined - Beds are temporarily unavailable fpr patient placement due to repairs or single cell status (if a two-man cell).
3
  Medical Isolation Rooms - Rooms are required for licensing and physically differ from the other housing cells in the program, i.e., have showers or restricted sightlines into the cell, and are deemed inappropriate for everyday use.
4
  Pending Referrals - Includes all referrals received by the Mental Health Inpatient Referrals Unit (new inpatient referral, level of care transfers, least restrictive housing transfers) that are pending a clinical referral review, least restrictive housing
determination, HCPOP endorsement/bed vacancy, or inpatient program acceptance.
5
  Accepted Referrals - Includes all referrals that have been endorsed to a bed, have been accepted by the inpatient program, and are awaiting transfer.

* There are three APP referrals waiting greater than 10 days; two are pending a medical hold exception due to COVID-19 and the other is due to a pending medical hold exception.
**There are five ICF referrals waiting greater than 30 days pending a medical hold exception due to COVID-19.




Data Source: RIPA                                                                                                                                                                                                        CCHCS, Health Care Placement Oversight Program
Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 9 of 21




                     Exhibit C
                               Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 10 of 21

                                                CDCR Mental Health Crisis Bed
                                        Coleman Patient Census and Waitlist Report as of
                                                       March 30, 2020


                                                                                                                   Total Pending
CDCR MHCB                                                 Beds     Available   Total Pending
                     Bed Capacity          Census                                              Beds Assigned         Referrals
Programs                                                Redlined     Beds        Referrals
                                                                                                                    > 24 hours
Male Programs            407                281            32        94             10               10                  0
Female Programs          41                  17            10        14             1                1                   0
            Totals       448                298            42        108            11               11                  0




Data Source: HEART                                                                        CCHCS, Health Care Placement Oversight Program
Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 11 of 21




                     Exhibit D
                                                                                                                                                          Monday, 3/30/2020
                Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 12 of 21                                                                           Time: 04:31 PM



                                          PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 03/30/2020
                     Facility                                      Bed Capacity                                    Beds Occupied
                                                                    Male Acute Care Programs
                                            PIP-Vacaville              218               No Score:                                                        3
                                                                                         Level I:                                                        13
                                                                                         Level II:                                                       44
                                                                                         Level III:                                                      31
                                                                                         Level IV                                                        104
                                                                                         Total Census:                                                   195

                                            PIP-Stockton               224               No Score:                                                        8
                                                                                         Level I:                                                        15
                                                                                         Level II:                                                       55
                                                                                         Level III:                                                      23
                                                                                         Level IV                                                        112
                                                                                         Total Census:                                                   213

                                         DSH-Atascadero                 0                No Score:                                                         0
                                                                                         Level I:                                                          0
                                                                                         Level II:                                                         0
                                                                                         Level III:                                                        0
                                                                                         Level IV                                                          0
                                                                                         Total Census:                                                     0

              Totals for Male Acute                                   442                                                                                408
                                                      Male Intermediate Care Facility (High Custody) Programs
                                            PIP-Stockton               310               No Score:                                                        3
                                                                                         Level I:                                                        10
                                                                                         Level II:                                                       52
                                                                                         Level III:                                                      26
                                                                                         Level IV                                                        211
                                                                                         Total Census:                                                   302

                                                                                         Total out of LRH:                                               171

                                            PIP-Vacaville               94               No Score:                                                         2
                                                                                         Level I:                                                          5
                                                                                         Level II:                                                        22
                                                                                         Level III:                                                       13
                                                                                         Level IV                                                         45
                                                                                         Total Census:                                                    87

                                                                                         Total out of LRH:                                                52

                                      PIP-Vacaville Multi-              70               No Score:                                                         1
                                             person Cells
                                                                                         Level I:                                                          0
                                                                                         Level II:                                                        14
                                                                                         Level III:                                                       10
                                                                                         Level IV                                                         35
                                                                                         Total Census:                                                    60

                                                                                         Total out of LRH:                                                26




                                                                                                                CCHCS, Health Care Placement Oversight Program
Page 1 of 3                                                                                                     Referrals to Inpatient Programs Application (RIPA)
                                                                                                                                                    Monday, 3/30/2020
              Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 13 of 21                                                                       Time: 04:31 PM



                                       PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 03/30/2020
                                   PIP-Salinas Valley             202              No Score:                                                        1
                                                                                   Level I:                                                         5
                                                                                   Level II:                                                       26
                                                                                   Level III:                                                      25
                                                                                   Level IV                                                        127
                                                                                   PC 1370:                                                        12
                                                                                   WIC 7301:                                                        2
                                                                                   Total Census:                                                   198

                                                                                   Total out of LRH:                                                81

                PIP-Salinas Valley Multi-person Cells             44               No Score:                                                         0

                                                                                   Level I:                                                          1
                                                                                   Level II:                                                         8
                                                                                   Level III:                                                        5
                                                                                   Level IV                                                         25
                                                                                   PC 1370:                                                          0
                                                                                   WIC 7301:                                                         0
                                                                                   Total Census:                                                    39

                                                                                   Total out of LRH:                                                15

     Totals for Male ICF High Custody                             720                                                                              686

                                                 Male Intermediate Care Facility (Low Custody) Programs
                                PIP-Vacaville Dorms               84               No Score:                                                         0
                                                                                   Level I:                                                          5
                                                                                   Level II:                                                        22
                                                                                   Level III:                                                       15
                                                                                   Level IV                                                         33
                                                                                   Total Census:                                                    75

                                                                                   Total out of LRH:                                                23

                                    DSH-Atascadero                256              No Score:                                                        0
                                                                                   Level I:                                                        29
                                                                                   Level II:                                                       131
                                                                                   Level III:                                                      29
                                                                                   Level IV                                                        47
                                                                                   Total Census:                                                   236

                                        DSH-Coalinga              50               No Score:                                                         0
                                                                                   Level I:                                                          2
                                                                                   Level II:                                                        24
                                                                                   Level III:                                                        9
                                                                                   Level IV                                                         13
                                                                                   Total Census:                                                    48

     Totals for Male ICF Low Custody                              390                                                                              359




                                                                                                          CCHCS, Health Care Placement Oversight Program
Page 2 of 3                                                                                               Referrals to Inpatient Programs Application (RIPA)
                                                                                                                                                         Monday, 3/30/2020
              Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 14 of 21                                                                            Time: 04:31 PM



                                       PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 03/30/2020
                                                                Male Condemned Program
                                      PIP-San Quentin               30               Total Census:                                                       26




                                       PIP-San Quentin              10               No Score:                                                            0
                                      Non-Condemned                                  Level I:                                                             0
                                                                                     Level II:                                                            0
                                                                                     Level III:                                                           1
                                                                                     Level IV                                                             1
                                                                                     Total Census:                                                        2

         Totals for Male ICF/Acute                                  40                                                                                   28

                                                                     Female Programs
                                           DSH-Patton               30               No Score:                                                            0
                                                                                     Level I:                                                             5
                                                                                     Level II:                                                            8
                                                                                     Level III:                                                           1
                                                                                     Level IV                                                             1
                                                                                     Total Census:                                                       15

                PIP-California Institution for Women                43               No Score:                                                            5

                                                                                     Level I:                                                             5
                                                                                     Level II:                                                           10
                                                                                     Level III:                                                           2
                                                                                     Level IV                                                            15
                                                                                     WIC 7301:                                                            1
                                                                                     Total Census:                                                       38

                                                                                     Total out of LRH:                                                    6

        Totals for Female ICF/Acute                                 73                                                                                   53

                                               Total Inpatient Program Capacity and Census - Male and Female
              GRAND TOTALS                                         1665                                                                                 1534




                                                                                                               CCHCS, Health Care Placement Oversight Program
Page 3 of 3                                                                                                    Referrals to Inpatient Programs Application (RIPA)
Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 15 of 21




                      Exhibit E
Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 16 of 21
Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 17 of 21
Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 18 of 21
Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 19 of 21




                      Exhibit F
State of California                                                                                                                                                                                                      GAVIN NEWSOM, Governor

DIVISION OF HOSPITAL STRATEGIC PLANNING AND IMPLEMENTATION
                                  Case 2:90-cv-00520-KJM-DB Document 6611 Filed 04/15/20 Page 20 of 21
Patient Management Unit
1600 Ninth Street, Room 420
Sacramento, CA 95814




                                                                                  DSH Psychiatric Inpatient Timelines Compliance Report
                                                               Patients Admitted March 1 through March 31, 2020 Who Waited Beyond Program Guide Timelines


                                     Level of Care                                          Patients Waiting Outside Program Guide Timelines3                               Days Waited Outside Program Guide Timelines4

                              Intermediate Care Admissions                                                             0                                                                             0
                                        Subtotal                                                                       0                                                                             0
                                                                             1
     Exceptions to Program Guide Timelines - OTC, OTH, and Medical Holds                                               0                                                                             0
               Exceptions to Program Guide Timelines - Internal Referrals2                                             0                                                                             0
               Total Excluding Exceptions to Program Guide Timelines                                                   0                                                                             0

1
 Includes exceptions to the Program Guide timelines for referrals on hold for patients with out-to-court status, out-to-hospital status, and medical holds.
2
 Includes exceptions to the Program Guide timelines for CDCR patients currently receiving inpatient treatment within a DSH program and have been referred for internal movement within DSH (e.g., transfer to LRH, level of care transfers).
3
 Includes patients admitted in March 2020 who waited greater than 30 days from the DSH referral received date.
4
 Includes the total number of days patients admitted in March 2020 waited beyond 30 days from the DSH referral received date.




Source: BUMMs                                                                                                      1 of 2
State of California                                                                                                                                                                GAVIN NEWSOM, Governor

DIVISION OF HOSPITAL STRATEGIC PLANNING AND2:90-cv-00520-KJM-DB
                                     Case  IMPLEMENTATION                                Document 6611 Filed 04/15/20 Page 21 of 21
Patient Management Unit
1600 Ninth Street, Room 420
Sacramento, CA 95814




                                                                          DSH Psychiatric Inpatient Timelines Compliance Report
                                                        Patients Admitted March 1 through March 31, 2020 Who Waited Beyond Program Guide Timelines
Patients Admitted to Intermediate Care
                                                                                      Number of Days
                                                                                                                                              Total Days Waited
                                                   CDCR Direct/       Total Days on       Waited
                      Name               CDCR #                                                         Total Days on Hold   Exclusion Days       Excluding       Exception Reason(s)
                                                   DSH Internal          Waitlist     Beyond Program
                                                                                                                                                 Exceptions
                                                                                      Guide Timelines
                       -                   -              -                 -                -                  -                  -                  -                    -
  Total Number of Patients Waiting                Total Number of
                                           0                               0                0                   0                  0                 0                     -
           Over 30 Days                           Days All Patients




Source: BUMMs                                                                                      2 of 2
